Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed August 14, 2019 are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner found Applicant’s arguments with regard to the claim rejection under 35 USC 161 persuasive. Namely, that the claimed plant was discovered in a cultivated state and was newly found seedling (see, for example, page 3, second paragraph to page 4, bridging paragraph of ‘Remarks’ filed July 7, 2021). In addition, the Examiner found Applicant’s arguments with regard to the claim rejection under 35 USC 102 persuasive. Namely, that the cited reference does not anticipate the claimed invention in lieu of In re LeGrice (see, for example, page 8, second paragraph of ‘Remarks’ filed July 7, 2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661